Citation Nr: 0434368	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-11 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable rating for residuals of malaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from April 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied a compensable rating for 
malaria.  

In February 2004, the Board granted the veteran's motion to 
advance his case on the docket due to his age in accordance 
with  38 C.F.R. § 20.900(c) (2004).  Subsequently, the Board 
remanded the claim for additional development.  The case has 
now been returned to the Board.  

In a May 2004 statement, the veteran appeared to raise claims 
for service connection for bilateral knee and right hip 
replacements, secondary to the service-connected malaria.  
These issues have not been adjudicated by the RO and are not 
currently before the Board.  Since the rating criteria for 
residuals of malaria do not discuss joint problems, the Board 
has determined that the raised claims of entitlement to 
secondary service connection are not inextricably intertwined 
with the increased rating issue on appeal.  Hence, they are 
not addressed in this decision.  The issues are referred to 
the RO for appropriate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The competent medical evidence reflects that the 
veteran's malaria has not been recently active; there has 
been no relapse during the appeal period; a blood smear was 
negative; and there are no residuals of malaria involving the 
liver or spleen.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.88b, Diagnostic Code 
6304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

VA letters issued in September 2001, March 2004, and 
September 2004 apprised the veteran of the information and 
evidence necessary to substantiate his claim for an increased 
rating for his service-connected malaria.  Such 
correspondence also apprised him as to which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (2004).  

It is noted that a recent case of the United States Court of 
Appeals for Veterans Claims (Court) held that compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable agency of 
original jurisdiction.  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II).  However, 
here, the veteran's initial notification letter was sent in 
September 2001, and the claim was initially denied in 
December 2001.  Hence, there has been no Pelegrini II 
violation.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the veteran was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

In this case, because each of the four content requirements 
of VCAA notice has been fully satisfied, the Board concludes 
that adequate VCAA notice has been provided to the veteran.  



Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of 
private and VA treatment and examination reports.  He was 
also afforded a VA examination and an opinion was provided.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further available 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the issue 
addressed in this decision.  Essentially, all available 
evidence that could substantiate the claim has been requested 
on the veteran's behalf or obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to the issue 
addressed in this decision.  

II.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2004).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2004).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2004).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

The veteran's malaria residuals are presently rated 
noncompensable under Diagnostic Code 6304.  A 100 percent 
rating for malaria is assigned when there is an active 
disease process.  Relapses must be confirmed by the presence 
of malarial parasites in blood smears.  Thereafter, malaria 
is to be rated as residuals such as liver or spleen damage 
under the appropriate system.  38 C.F.R. § 4.88b, Diagnostic 
Code 6304 (2004).  

Private medical records from F.A.O., M.D., (Dr. O.), dated 
from March 1987 to September 2001, do not show any treatment 
for malaria.  The veteran was seen for treatment related to 
various complaints, including transient disequilibrium, type 
II diabetes mellitus, hypertension, anemia, a vitamin B12 
deficiency, sinus congestion, and tinnitus.  In March 1987, 
it was noted as medical history that the veteran had been 
treated with quinine and Atabrin for malaria, and that a 
previous liver scan had been negative.  In July 2000, he 
underwent a right hip replacement.  In December 2000, he was 
treated for a partially obstructed small bowel.  There were 
no reports of liver or spleen damage.  

Upon VA examination in September 2001, the veteran gave a 
history of malaria during World War II while he was stationed 
in the South Pacific.  Symptoms at that time included high 
fever, sweats, chills, vomiting, and body aches.  He was 
treated at a field hospital with quinine.  After his 
discharge, he experienced four to five years of recurrent 
chills, sweats, fever, aches and pain.  He was treated by a 
physician with quinine.  He was told he still had malaria.  
The last time he experienced symptoms was in July 2000.  His 
physician told him to take aspirin because quinine was no 
longer available.  He said he was scheduled for an infectious 
disease consult.  He noted he had no conditions that were 
secondary to malaria of which he was aware.  Currently, he 
did not have any symptoms.  In between exacerbations, he was 
normal and healthy.  Physical examination showed that the 
veteran weighed 235 pounds.  He was well-nourished and there 
were no signs of malnutrition or vitamin deficiency.  He had 
a regular cardiac rhythm without murmur or gallop.  He had 
clear symmetrical breath sounds.  Blood pressure was 140/70 
and his pulse was 71.  The abdomen was normal without 
palpable enlarged organs or masses.  No clinical tests were 
ordered.  The diagnosis was malaria, per patient history.  

Private medical records from B.W., M.D. (Dr. W.), dated in 
September 2001, show that the veteran complained of recurrent 
chills and fevers which resolved without any difficulties.  
He reported a history of elevated liver function tests and a 
liver biopsy many years earlier.  However, he could not 
recall the results.  He reported that each time he had a 
relapse, a short course of quinine was prescribed.  A hepatic 
panel revealed normal liver function tests.  

In September 2004, it was reported that there was no evidence 
that the veteran ever had an infectious disease consult at a 
VA medical center.  

Upon VA examination in October 2004, the veteran reported a 
history of a malaria infection in the 1940's that was treated 
with quinine.  He reported recurrent chills, sweats, fever 
and aches after military service.  He was currently concerned 
that he still had malaria.  His most recent episode of fever, 
chills, and sweats was one year ago.  His present symptoms 
included joint pain.  Clinical evaluation showed that the 
veteran was well-nourished with no evidence of malnutrition.  
Laboratory tests completed in January 2004 showed that liver 
function tests were within normal limits.  Current tests were 
also normal.  A malaria smear was negative for parasites.  
The diagnosis was malaria, per patient history, with no 
current clinical evidence of malaria or residual disability 
secondary to the malaria.  



Based on the evidence of record, the Board concludes that a 
compensable rating for residuals of malaria may not be 
granted.  The medical reports do not show that the veteran 
currently has an active disease process.  Furthermore, recent 
VA examination and private treatment reports do not document 
any liver or spleen damage.  In fact, the veteran's liver 
function tests were reported to be normal.  Finally, a blood 
smear was negative for parasites and no residual disability 
was shown to be present due to the veteran's malaria.  Thus, 
the criteria for entitlement to a compensable rating for 
residuals of malaria under Diagnostic Code 6304 have not been 
met.  

The Board recognizes the veteran's contentions that his 
service-connected malaria warrants a compensable evaluation.  
However, the Board points out that as a layperson, he is not 
competent to provide an opinion requiring medical knowledge 
such as a diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden may not be met by lay testimony because lay 
persons are not competent to offer medical opinions).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim; and the claim for a 
compensable rating for residuals of malaria is denied.  See 
Alemany, supra.  


ORDER

A compensable rating for residuals of malaria is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



